UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7435



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PETER PAUL, a/k/a Derrick Anderson, a/k/a Paul
Eustance, a/k/a Mark Harris, a/k/a Mark Eric
Green, a/k/a Peter P. Alexander, a/k/a
Sluggie, a/k/a Peter Paul Alexander,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-95-104, CA-01-505-3)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Paul, Appellant Pro Se.    David John Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Paul seeks to appeal the district court’s order dis-

missing without prejudice his 28 U.S.C.A. § 2255 (West Supp. 2001)

motion.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny Paul’s

motions for a certificate of appealability and to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court. United States v. Paul, Nos. CR-95-104; CA-01-505-3 (E.D. Va.

Aug. 6, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2